Citation Nr: 0709665	
Decision Date: 04/03/07    Archive Date: 04/16/07

DOCKET NO.  04-04 753	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, 
South Carolina


THE ISSUE

Entitlement to service connection for post traumatic stress 
disorder (PTSD).



REPRESENTATION

Appellant represented by:	The American Legion



ATTORNEY FOR THE BOARD

S.M. Cieplak, Counsel




INTRODUCTION

The veteran served on active duty from December 1965 to 
December 1967.

This appeal comes before the Board of Veterans' Appeals 
(Board) on appeal from an August 2003 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Columbia, South Carolina. 

Although the veteran had requested a personal hearing, he 
withdrew that request and accepted an informal conference in 
lieu of the hearing on September 23, 2004.  


FINDINGS OF FACT

1.  The preponderance of the evidence is against the veteran 
having experienced a claimed stressors in combat.

2.  The evidence of record includes a diagnosis of PTSD, but 
does not indicate the disorder is associated with any 
established event, injury, or disease during active service.


CONCLUSION OF LAW

PTSD was not incurred or aggravated by active military 
service, nor may it be presumed to have been so incurred.  38 
U.S.C.A. §§ 1101, 1110, 1112, 1113, 1116, 5102, 5103, 5103A, 
5107 (West 2002 & Supp. 2005); 38 C.F.R. §§ 3.102, 3.159, 
3.303, 3.304, 3.307, 3.309 (2006). 


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Veterans Claims Assistance Act of 2000 (VCAA) is 
applicable to this appeal.  To implement the provisions of 
the law, the VA promulgated regulations codified at 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159, 3.326(a)).  The Act and 
implementing regulations provides that VA will assist a 
claimant in obtaining evidence necessary to substantiate a 
claim but is not required to provide assistance to a claimant 
if there is no reasonable possibility that such assistance 
would aid in substantiating the claim.  It also includes new 
notification provisions.  The record reflects that on several 
occasions, the veteran was provided with information 
regarding VCAA, including in May 2003.  In correspondence 
received from the veteran in November 2004, he indicated that 
he had nothing further to submit.

The record shows the veteran has been adequately notified of 
the information and evidence needed to substantiate his 
claim.  His service medical records and all identified and 
authorized post-service medical records relevant to the issue 
on appeal have been requested or obtained.  Further attempts 
to obtain additional evidence would be futile.  The Board 
finds the available medical evidence is sufficient for an 
adequate determination.  The duty to assist and duty to 
notify provisions of the VCAA have been fulfilled.  

During the pendency of this appeal, on March 3, 2006, the 
United States Court of Appeals for Veterans Claims (Court) 
issued a decision in the consolidated appeal of 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), which 
held that the VCAA notice requirements of 38 U.S.C.A. 
§ 5103(a) and 38 C.F.R. § 3.159(b) apply to all elements of a 
claim.  The record does not reflect that the veteran was 
provided with such notice.  However, as the Board's decision 
herein denies the appellant's claim for service connection, 
no disability rating or effective date is being assigned; 
there is accordingly no possibility of prejudice to the 
appellant under the notice requirements of Dingess/Hartman.   

Service Connection

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by active 
military service.  38 U.S.C.A. §§ 1110, 1131 (West 2002); 
38 C.F.R. § 3.303.  As a general matter, service connection 
for a disability on the basis of the merits of such claim is 
focused upon (1) the existence of a current disability; (2) 
the existence of the disease or injury in service, and; (3) a 
relationship or nexus between the current disability and any 
injury or disease during service.  See Cuevas v. Principi, 3 
Vet. App. 542 (1992); Rabideau v. Derwinski, 2 Vet. App. 141 
(1992). 

Service connection may be granted for any disease diagnosed 
after discharge when all the evidence, including that 
pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303.  Each disorder for 
which a veteran seeks service connection must be considered 
on the basis of evidence, including that shown by his service 
records, his medical records, and pertinent medical and lay 
evidence.  Id. 

To establish service connection specifically for post 
traumatic stress disorder, there must be evidence of a 
verifiable stressor occurring during service and a link, 
established by medical evidence, between current 
symptomatology and the claimed in service stressor.  Evidence 
to support a PTSD claim must be evaluated in light of the 
places, types and circumstances of service as evidenced by 
service records, the official history of each organization in 
which the veteran served, the military records and all 
pertinent medical and lay evidence.  The requirements vary 
depending upon whether or not the veteran engaged in combat 
with the enemy.  38 U.S.C.A. § 1154(b); 38 C.F.R. §§ 3.303, 
3.304(f).  If there is no combat experience, or if there is a 
determination that the veteran engaged in combat but the 
claimed stressor is not related to such combat, there must be 
independent evidence to corroborate the veteran's statement 
as to the occurrence of the claimed stressor.  It is not 
sufficient to simply rely on service in a combat zone.  
Zarycki v. Brown, 6 Vet. App. 91, 99 (1993).  The stressor 
must be of such gravity that it would evoke the symptoms in 
almost anyone, for example, serious threat to one's life or 
physical integrity or seeing another person seriously injured 
or killed as the result of an accident or physical violence.  
The existence of a recognizable stressor or accumulation of 
stressors must be supported by evidence.  Id.

Where a determination is made that the veteran did not 
"engage in combat with the enemy," or the claimed stressor is 
not related to combat, the veteran's lay testimony alone will 
not be enough to establish the occurrence of the alleged 
stressor.  In such cases, the record must contain service 
records or other corroborative evidence which substantiates 
or verifies the veteran's testimony or statements as to the 
occurrence of the claimed stressor.  

In the present case, the veteran claims service connection 
for PTSD as a result of his experiences in Vietnam.  

The veteran was provided a VA psychiatric consultation in 
February 2003, at which time he reported flashbacks of his 
friends being killed and run over.  The psychiatrist provided 
a diagnosis of PTSD.  This is the earliest psychiatric 
examination or consultation on file.  The veteran filed his 
initial claim for VA disability compensation in April 2003.  

The veteran was provided a VA psychiatric/psychological 
consultation in March 2003, at which time he reported having 
had extensive combat, that he was a machine gunner, having 
killed many enemy soldiers and that he experienced many 
ongoing flashbacks of "being out in the bush".  The 
psychologist also provided an impression of PTSD.  

Received in June 2003 was the veteran's response to a PTSD 
Questionnaire wherein he gave vague responses to questions 
regarding the stressor events ("experiences night-terrors 
which involve horrible sights from the war"). 

In November 2003, the veteran provided information to support 
his claim, which included a claim that he had been wounded in 
Vietnam.  The veteran also reported that an ammunition dump 
that he was guarding was hit but he could not remember dates 
and also that he saw friends in body bags after they had been 
killed, but he could not remember their names.  He also 
claimed being injured in a jeep accident. 

The law is clear that uncorroborated allegations of proximity 
to a combat area, without more, is insufficient to establish 
combat service.  VA's Office of General Counsel has defined 
the phrase "engaged in combat with the enemy" to mean that 
the veteran must have personally participated in a fight or 
encounter with a military foe or hostile unit or 
instrumentality.  See VAOPGCPREC 12-99 (65 Fed. Reg. 6,257 
(2000)).  The fact that the veteran served in or near a 
"combat zone" does not necessarily mean that he himself 
engaged in combat against the enemy.  Id.

Although service medical records reflect routine treatment 
for several acute disorders, they are silent as to any 
suggestion of an injury associated with a vehicle accident.  
The available service medical records, likewise, do not 
contain any complaint, finding or diagnosis for any wounds or 
for any form of acquired psychiatric disorder at any time 
during service.  

The veteran was awarded a Vietnam Campaign Medal.  The 
Republic of Vietnam Campaign Medal was awarded to all service 
personnel who served in South Vietnam or who served outside 
of the geographical limits of Vietnam and contributed direct 
support to the forces in Vietnam.  (U.S. Dep't. of Defense 
Manual of Military Decorations and Awards, at 7-7, September 
1996).  In this case, the Vietnam Campaign Medal indicates 
service in Vietnam, but does not necessarily denote combat.  

According to his service personnel records, the veteran 
served in Vietnam from June 1966 to June 1967.  While his 
primary military occupational specialty (MOS) was 
infantryman, light weapons, his MOS during his Vietnam tour 
of service was specifically reported as a security guard, a 
support occupation as contrasted with infantryman or other 
combat specialty.  Furthermore, his awards and decorations do 
not include a purple heart or a combat infantryman's badge 
service or other awards or decorations evincing combat.  

Although it has been asserted by the veteran that he was 
engaged in combat with the enemy during service in Vietnam, 
no actual combat incident has been verified nor has 
sufficient verifiable information been provided to warrant 
additional VA assistance.  Accordingly, the Board finds the 
requirements for recognition as a combat veteran for VA 
compensation purposes have not been met.  

The Board is mindful that the veteran has been diagnosis with 
PTSD.  However, the Court has held that credible supporting 
evidence of the actual occurrence of an in-service stressor 
cannot consist solely of after-the-fact medical nexus 
evidence.  See Moreau v. Brown, 9 Vet. App. 389, 396 (1996).  
Absent verifiable stressors, there is no basis to award 
service connection for PTSD.

While the veteran believes he has PTSD as a result of active 
service, he is not a licensed medical practitioner and is not 
competent to offer opinions on questions of medical causation 
or diagnosis.  Therefore, the Board finds entitlement to 
service connection is not warranted.

The Board has no other recourse but to find that the 
preponderance of the evidence is against the veteran's claim 
for service connection for PTSD.  Additionally, because the 
evidence in this case is not approximately balanced with 
respect to the relative merits of the veteran's claim, the 
benefit-of- the-doubt doctrine does not apply.  38 U.S.C.A. § 
5107(b); 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. App. 
49 (1990).


ORDER

Service connection for PTSD is denied.  



____________________________________________
RENÉE M. PELLETIER
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


